Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-20 are found to be allowable over the prior art.

Claim Rejections - 35 USC § 112
Note: the claims recite various components that are not necessarily provided in numerical order (see, e.g., Claim 10 provides a “fifth position-limiting groove”, and Claim 11 provides a “fourth extended part” without reciting “first”, “second”, “third” components, etc.).  However, Examiner submits that this does not rise to the level of a Section 112(b) rejection for indefiniteness as these components are named, numbered, and provided in the Specification exactly as claimed.  Therefore, based upon the Disclosure, there are not indefiniteness issues in these claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations set forth in independent Claim 1 regarding a pump body assembly that includes a lower friction-reducing ring having a central hole, a position-limiting protrusion disposed on a surface of a piston sleeve, wherein the surface of the piston sleeve faces a lower flange, and wherein the position-limiting protrusion extends into the central hole of the lower 
Concerning the closest prior art, Zhao et al. (CN105604937 A) to discloses a pump assembly, and specifically discloses that the pump assembly includes (see description, paragraphs [0036] - [0049], and figures 2 to 7) a lower flange (60), a cylinder (20), wherein the lower flange (60) is located at the bottom of the cylinder (20), and a piston assembly provided in the cylinder (20).  Zhao et al. discloses that the piston assembly includes a piston sleeve (33) and a piston (32) slidably provided in the piston sleeve (33), wherein the surface of the piston sleeve (33) faces the lower flange (60) having a connecting convex ring (331) (i.e., the limiting protrusion).  
However, neither Zhao et al. nor the related prior art discloses a pump body assembly that includes a lower friction-reducing ring having a central hole, a position-limiting protrusion disposed on a surface of a piston sleeve, wherein the surface of the piston sleeve faces a lower flange, and wherein the position-limiting protrusion extends into the central hole of the lower friction-reducing ring, fits and is limited by the lower flange to prevent the piston sleeve from moving in a radial direction relative to the lower flange. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pump assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747